DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
1.	Claims 20-35 are objected to because of the following informalities:  In claim 20 line 9, is “the shank” the same as “the shank portion” of claim 20 line 5?  Similarly, in claim 32 line 2 is “the shank” the same as “the shank portion” described in claim 30 line 4? Similarly, in claim 35 line 11 is “the shank” the same as “the shank portion” described in claim 35 line 6? Appropriate correction is required. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


	Claim(s) 20-21, 30-32 and 34 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu, EP 1522743.
Wu discloses the claimed invention a device having a body (12), a proximal end and a distal end (see Figures) spaced apart along a longitudinal axis (axis of 12; see Figures), wherein the body comprises: a mid-body portion (mid-body of 12); and a shank portion, at the proximal end of the device that is connected along the longitudinal axis to the mid-body portion (22, see Figures), the shank portion shaped for attaching the device to a shaft for moving the device within the duct while rotating (14, Figure 6, paragraph 0025; the shank is of a shape indirectly attaching the device to shaft 14); the shank portion comprising a first rake at the proximal end (224, Figure 3), the first rake comprising a surface that extends partially or fully across the shank along a plane that runs at an oblique angle to the longitudinal axis (partially across, Figure 3; it is noted that the Applicant’s specification in the last paragraph of page 9 describes and defines the machinist term “rake” and states that a rake “may also be referred to herein as a canted surface or an inclined surface…” and in Wu the rake is the inclined surface formed at 224 best shown in Figure 3). Regarding claim 21, the shank has a cavity for receiving the shaft (at 221) and wherein the first rake surface extends only partially across the distal end (see Figures). Regarding claim 30, the device is useful as a first coupler fitting in combination with a second coupler fitting that mate with each other to form a coupling (Figures 1-3, upper and lower fittings joined in Figure 2, coupling 20), the second coupler fitting having a body (11), a proximal end and a distal end spaced apart along a longitudinal axis and further comprising a mid-body portion (mid portion of 11) and a shank portion (21) connected to the mid-body portion (Figures 1-3), the shank portion shaped for attaching the proximal end of the device to .
Allowable Subject Matter
3.	Claims 36-39 are allowed.
Claims 22-29, 33 and 35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
4.	Applicant's arguments filed 24 January 2021 have been fully considered but they are not persuasive. 
With regards to Wu, the Applicant argues that inclined surface 224 of Wu is at the distal end of the coupler fitting and that there is no inclined planar surface on the proximal end of the body (shank portion), only a small conical bevel on an otherwise planar end that is perpendicular to the length axis. The Examiner respectfully disagrees. Claim 20 requires that device …the shank portion comprising a first rake at said proximal end….” The Examiner has made notations to Figure 3 to assist in explaining the Examiner’s interpretation of Wu. The Examiner does not agree that the surface of 224 is at a distal end of the coupler fitting, rather surface 224 is at a proximal end of the device as claimed.
[AltContent: arrow][AltContent: arrow][AltContent: textbox (body (12))][AltContent: arrow][AltContent: arrow][AltContent: ][AltContent: textbox (general proximal end of device)][AltContent: textbox (shank portion (22))][AltContent: ][AltContent: textbox (first rake at proximal end)][AltContent: arrow][AltContent: textbox (a mid-body portion)]
    PNG
    media_image1.png
    721
    377
    media_image1.png
    Greyscale

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laura C Guidotti whose telephone number is (571)272-1272.  The examiner can normally be reached on typically M-Th, 5:30am-8:30am, 10am-4:30pm and Fri 5:30am-9:30am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on (571) 272-4475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/LAURA C GUIDOTTI/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        



lcg